United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1114
Issued: October 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a February 27,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish more than 10 percent
permanent impairment of her right upper extremity, for which she previously received schedule
awards.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 26, 2007 appellant, then a 47-year-old sales service associate, filed an
occupational disease claim (Form CA-2) alleging an occupational disease of her right arm due to
performing her repetitive work duties over time.3 She did not stop work at the time she filed her
claim, but she began working in a limited-duty position for the employing establishment in
March 2008. After development of the evidence, OWCP accepted appellant’s claim for right
lateral epicondylitis and tenosynovitis of her right wrist. She received disability compensation
on the daily roll beginning August 27, 2008 for lost time from work due to periodic medical
appointments.
On September 1, 2011 appellant filed a traumatic injury claim (Form CA-1) alleging that
on September 1, 2011 she sustained injury due to a fall at work.4 She stopped work on
September 1, 2011 and returned to limited-duty work for the employing establishment on
September 6, 2011. OWCP accepted that appellant sustained a lumbosacral joint/ligament
sprain, back contusion, lumbago, right hip and thigh sprains (unspecified), and right shoulder and
upper arm (coracoclavicular) sprains due to her September 1, 2011 fall. Appellant received
disability compensation on the daily roll beginning October 24, 2011 for lost time from work due
to periodic medical appointments related to the September 1, 2011 injury
On August 4, 2014 appellant filed a claim for compensation (Form CA-7) claiming a
schedule award due to the conditions accepted in connection with her occupational disease claim
(File No. xxxxxx477) and, on the same date, she filed another Form CA-7 claiming a schedule
award due to the conditions accepted in connection with her September 1, 2011 traumatic injury
claim (File No. xxxxxx861).
In a September 30, 2014 decision issued in connection with the occupational disease
claim (File No. xxxxxx477), OWCP denied appellant’s schedule award claim because no
medical evidence had been received to establish entitlement to a schedule award.5
Appellant disagreed with the September 30, 2014 decision and, through counsel, she
requested a hearing with a representative of OWCP’s Branch of Hearings and Review. Prior to a
hearing being held, she submitted an October 2, 2014 report from Dr. Catherine E. Watkins
Campbell, Board-certified in occupational medicine and family practice. In this report,
Dr. Watkins Campbell reported the findings of her August 12, 2014 physical examination and
determined that appellant had two percent permanent impairment of her right upper extremity
under the standards of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). Dr. Watkins Campbell
3

OWCP assigned the claim the file number of xxxxxx477. Appellant indicated that she first became aware of the
claimed condition on December 13, 2007 and first realized on December 20, 2007 that it was caused or aggravated
by her employment.
4

OWCP assigned the claim File No. xxxxxx861 and doubled this file with the file for appellant’s occupational
disease claim (File No. xxxxxx477). It assigned File No. xxxxxx477 as the master file and File No. xxxxxx861 as
the subsidiary file.
5

Despite the fact that appellant’s occupational disease and traumatic injury claim files had been doubled, OWCP
continued to issue separate decisions under the file number for the occupational disease claim and the file number
for the traumatic injury claim.

2

applied the diagnosis-based impairment (DBI) rating method under Table 15-4 (Elbow Regional
Grid) beginning on page 398 and found that appellant’s right lateral epicondylitis fell under a
class 1 default value of one percent permanent impairment of the right upper extremity due to a
history of painful injury with residuals symptoms. She found that appellant had a functional
history grade modifier of 2 and a physical examination grade modifier of 1, and that the clinical
studies grade modifier was not applicable because there were no applicable clinical studies in the
case record. Dr. Watkins Campbell applied the net adjustment formula and found that the result
required movement one space to the right of the default value on Table 15-4, such that appellant
had two percent permanent impairment of the right upper extremity due to her right lateral
epicondylitis. She found that, under Table 15-3 (Wrist Regional Grid) beginning on page 395,
appellant’s right radial styloid tenosynovitis fell under class 0 and did not qualify her for a right
upper extremity permanent impairment rating. Dr. Watkins Campbell concluded that appellant
had a total right upper extremity permanent impairment of two percent.
Prior to a hearing being held, OWCP’s hearing representative set aside OWCP’s
September 30, 2014 decision and remanded the case to OWCP for consideration of Dr. Watkins
Campbell’s October 2, 2014 report. On remand Dr. Morley Slutsky, a Board-certified
occupational medicine physician serving as an OWCP medical adviser, determined in a May 16,
2015 report that, under the DBI rating method of Table 15-4 of the sixth edition of the A.M.A.,
Guides, appellant had one percent permanent impairment of her right upper extremity due to her
class 1 right lateral epicondylitis condition. The difference in the degree of permanent
impairment from Dr. Watkins Campbell’s October 2, 2014 evaluation was due to the fact that
Dr. Slutsky determined that appellant had a clinical studies grade modifier of 0, in contrast to
Dr. Watkins Campbell’s determination that the clinical studies grade modifier was not
applicable. Dr. Slutsky indicated that appellant reached maximum medical improvement (MMI)
on August 12, 2014.
In a June 3, 2015 decision issued in connection with appellant’s occupational disease
claim (File No. xxxxxx477), OWCP granted appellant a schedule award for one percent
permanent impairment of her right upper extremity. The award ran for 3.12 weeks and was
based on Dr. Slutsky’s May 16, 2015 impairment rating, which evaluated the examination
findings obtained by Dr. Watkins Campbell on August 12, 2014 and described in her October 2,
2014 report.
Appellant disagreed with OWCP’s June 3, 2015 one percent right upper extremity
schedule award and requested a hearing before a representative of the Branch of Hearings and
Review. Prior to a hearing being held, OWCP’s hearing representative issued an April 27, 2016
decision setting aside OWCP’s June 3, 2015 decision and remanding the case to OWCP for
further development. She indicated that the issue at hand was whether Table 15-9 (Clinical
Studies Adjustment: Upper Extremities) of the sixth edition of the A.M.A., Guides was
applicable to the facts of the case. The representative noted that on remand OWCP’s medical
adviser should be asked to clarify how the x-ray testing of record affected the evaluation of the
clinical studies grade modifier under Table 15-9
On remand Dr. Slutsky indicated in a May 8, 2016 report that the x-ray testing of record
did not show the accepted condition of right lateral epicondylitis and, therefore, a clinical studies
grade modifier of 0 was warranted under Table 15-9. He concluded that appellant had one
percent permanent impairment of her right upper extremity under the standards of the sixth
edition of the A.M.A., Guides.
3

In a May 26, 2016 decision issued in connection with the occupational disease claim (File
No. xxxxxx477), OWCP found that appellant had not established more than one percent
permanent impairment of her right upper extremity. In reaching this determination, it relied on
the May 8, 2016 report of Dr. Slutsky.
In connection with the traumatic injury claim (File No. xxxxxx861), OWCP requested
that Dr. Slutsky serve as an OWCP medical adviser and evaluate the permanent impairment of
appellant’s right upper extremity. In a September 3, 2016 report, Dr. Slutsky indicated that he
had evaluated the October 6, 2014 examination findings of Dr. Watkins Campbell. He applied
the range of motion (ROM) methodology for evaluating right upper extremity permanent
impairment under Table 15-34 on page 475 of the sixth edition of the A.M.A., Guides and
concluded that appellant had nine percent permanent impairment of her right upper extremity
due to restricted right shoulder ROM.6 Dr. Slutsky indicated that appellant reached MMI on
October 6, 2014.
In an October 26, 2016 decision issued in connection with the traumatic injury claim
(File No. xxxxxx861), OWCP granted appellant a schedule award for nine percent permanent
impairment of her right upper extremity. The award ran for 28.08 weeks and was based on
Dr. Slutsky’s September 3, 2016 impairment rating, which evaluated the October 6, 2014
examination findings of Dr. Watkins Campbell. Given that appellant previously received a
schedule award for one percent permanent impairment of her right upper extremity in connection
with her occupational disease claim (File No. xxxxxx477), she now had received compensation
for a total 10 percent permanent impairment of her right upper extremity.
Appellant disagreed with OWCP’s May 26, 2016 decision and, through counsel,
requested a hearing before a representative of OWCP’s Branch of Hearings and Review.7 In a
February 27, 2017 decision issued in connection with the occupational disease claim (File No.
xxxxxx477), OWCP’s hearing representative affirmed OWCP’s May 26, 2016 decision, finding
that appellant had one percent permanent impairment of her right upper extremity under the sixth
edition of the A.M.A., Guides. In her decision, she did not acknowledge OWCP’s October 26,
2016 decision granting appellant an additional schedule award for nine percent permanent
impairment of her right upper extremity.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.8 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
6

In her October 6, 2014 report, Dr. Watkins Campbell had reported ROM findings for appellant’s right shoulder
and applied the ROM methodology for evaluating right upper extremity permanent impairment under Table 15-34
on page 475 of the sixth edition of the A.M.A., Guides. She also found that appellant had nine percent permanent
impairment of her right upper extremity due to restricted right shoulder ROM.
7

At the hearing held on January 23, 2017, counsel argued that the opinion of Dr. Slutsky was erroneous because
he had indicated that appellant did not have lateral epicondylitis and, therefore, disallowed an accepted condition.
8

See 20 C.F.R. §§ 1.1-1.4.

4

use of specified members, functions, and organs of the body.9 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.10
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
ANALYSIS
The issue on appeal is whether appellant has met her burden of proof to establish more
than 10 percent permanent impairment of her right upper extremity, for which she previously
received schedule awards. The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.13
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.14 In T.H., the Board concluded that OWCP physicians
were at odds over the proper methodology for rating upper extremity impairment, having
observed attending physicians, evaluating physicians, second opinion physicians, impartial
medical examiners, and district medical advisers use both DBI and ROM methodologies
interchangeably without any consistent basis.15 Furthermore, the Board observed that physicians
For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

10

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
12

Isidoro Rivera, 12 ECAB 348 (1961).

13

See T.H., Docket No. 14-0943 (issued November 25, 2016).

14

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

15

Supra note 13.

5

interchangeably cited to language in the first printing or the second printing when justifying use
of either ROM or DBI methodology. Because OWCP’s own physicians were inconsistent in the
application of the A.M.A., Guides, the Board found that OWCP could no longer ensure
consistent results and equal justice under the law for all claimants.16
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the February 27, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: October 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

6

